August 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           FELIX A. AUZ, Appellant

NO. 14-13-00989-CV                          V.

                        MARIO CISNEROS, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee Mario Cisneros
signed on October 7, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order that the
portions of the judgment that address appellee Mario Cisneros’s request for
reasonable and necessary attorney’s fees and that award appellee Mario Cisneros
attorney’s fees are REVERSED and the case is REMANDED for proceedings in
accordance with this court’s opinion. Further, we find no error in the remainder of
the judgment and order it AFFIRMED. For good cause, we order appellant Felix
A. Auz and appellee Mario Cisneros each to pay one-half of all costs incurred in
this appeal. We further order this decision certified below for observance.